                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                         0    L
                                Richmond Division
                                                                  P                        n
RICHARD D. SIMMONS, JR.,                                                 FEB 27m
                                                                   CLERK, U;S. DISTRICT COURT
      Plaintiff,                                                         RICHMOND. VA


V.                                               Civil Action No.      3:18CV448

MS. WALKER, ^ al.,

      Defendants.


                                MEMORANDUM OPINION


      Richard D. Simmons, Jr., a former Virginia inmate proceeding

pro se, filed this 42 U.S.C. § 1983 action.                  In order to state a

viable claim under 42 U.S.C. § 1983, a plaintiff must allege that

a person acting under color of state law deprived him or her of a

constitutional right or of a right conferred by a law of the United

States.       See   Dowe   v.   Total    Action Against      Poverty in      Roanoke

Valley, 145 F.3d 653, 658 (4th Cir. 1998) (citing 42 U.S.C. §

1983).    In his current Complaint, Simmons does not identify the

particular      constitutional          right   that   was    violated       by   the

defendants' conduct and his current allegations fail to provide

each defendant with fair notice of the facts and legal basis upon

which his or her liability rests.                 Accordingly, by Memorandum

Order entered on December 6, 2018, the Court directed Simmons to

submit a particularized complaint within fourteen (14) days of the

date of entry thereof.          The Court warned Simmons that the failure

to   submit    the    particularized       complaint    would    result      in   the
